DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 03/30/2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-068998 application as required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 12/27/2019 and 04/28/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim(s) 1-9, 14-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asai et al., (Asai hereinafter) (US RE46,357 E).
With respect to Claim 1, Asai discloses an optical article (Figure 1) comprising: a substrate (lens substrate, Figure 1); a protective film (protective film is a hard coating or an antireflective film, is provided over the photochromic film, column 26, line 66 through column 27, line 2) on the substrate (lens substrate, Figure 1); and a photochromic layer (photochromic film, Figure 1) between the substrate (lens substrate, Figure 1) and the protective film (protective film, column 26, line 66 through column 27, line 2), the photochromic layer (photochromic film, Figure 1) containing a photochromic dye (photochromic dye in a photochromic fil, column 2, lines 59-61) and a resin component (photochromic film comprising a photochromic dye and a resin component, column 2, lines 59-61), wherein an indentation hardness (800 nm on at least one of the surfaces, column 2, lines 61-63) of the photochromic layer (photochromic film, Figure 1) in a thickness direction is less than or equal to an indentation hardness (500 to 5,000 nm, column 6, lines 35-36) of a surface of the substrate (lens substrate, Figure 1), and wherein a result of multiplying the indentation hardness of the photochromic layer (photochromic film, Figure 1) in the thickness direction and a thickness of the photochromic layer (photochromic film, Figure 1) is from one to twenty times (800 * (a number between 500 and 5,000 nm) ~ 1 when the number is 800 for the substrate) a result of multiplying an indentation hardness of the protective film (protective film, column 26, line 66 through column 27, line 2) in a thickness direction (see Figure 1, below, Surfaces A and B) and a thickness of the protective film (protective film, column 26, line 66 through column 27, line 2).

    PNG
    media_image1.png
    695
    632
    media_image1.png
    Greyscale


With respect to Claim 2, Asai further discloses wherein the result of multiplying the indentation hardness of the photochromic layer (photochromic film, Figure 1) in the thickness direction and the thickness of the photochromic layer (photochromic film, Figure 1) is in a range of from 0.5 to 3200 mgf/m2 (Table 2).
With respect to Claim 3, Asai further discloses wherein the indentation hardness of the photochromic layer (photochromic film, Figure 1) in the thickness direction is in a range of from 0.1 to 40 mgf/m2 (Table 2).
With respect to Claim 4, Asai further discloses wherein the thickness of the photochromic layer (photochromic film, Figure 1) is in a range of from 5 pm to 80 m (Table 3).
With respect to Claim 5, Asai further discloses wherein the protective film (protective film, column 26, line 66 through column 27, line 2) includes at least one of a hard coat film or an anti-reflection film (protective film is a hard coating or an antireflective film, is provided over the photochromic film, column 26, line 66 through column 27, line 2).
With respect to Claim 6, Asai further discloses wherein the indentation hardness of the protective film in the thickness direction is in a range of from 10 to 200 mgf/m2 (Table 2).
With respect to Claim 7, Asai further discloses wherein the thickness of the protective film is in a range of from 0.5 m to 10 m (Table 3).
With respect to Claim 8, Asai further discloses wherein the resin component in the photochromic layer (photochromic film, Figure 1) includes an uncured curable component (uncured curable component, column 3, lines 3-9) and a cured resin (cured resin, column 3, lines 3-9) formed by curing an ultraviolet curable component (the curable component is an ultraviolet curable component, column 3, lines 10-11).
With respect to Claim 9, Asai further discloses wherein the curable component includes a high hardness monomer (high hardness monomer, column 8, lines 58-64) and a low hardness monomer (low hardness monomer, column 8, lines 58-64).
With respect to Claim 14, Asai further discloses wherein the thickness of the photochromic layer (photochromic film, Figure 1) is in a range of from 5 pm to 80 m (Table 3).
With respect to Claim 15, Asai further discloses wherein the resin component in the photochromic layer (photochromic film, Figure 1) includes an uncured curable component (uncured curable component, column 3, lines 3-9) and a cured resin (cured resin, column 3, lines 3-9) formed by curing an ultraviolet curable component (the curable component is an ultraviolet curable component, column 3, lines 10-11).
With respect to Claim 16, Asai further discloses wherein the curable component includes a high hardness monomer (high hardness monomer, column 8, lines 58-64) and a low hardness monomer (low hardness monomer, column 8, lines 58-64).
With respect to Claim 18, Asai further discloses wherein the indentation hardness of the protective film in the thickness direction is in a range of from 10 to 200 mgf/m2 (Table 2).
With respect to Claim 19, Asai further discloses wherein the resin component in the photochromic layer (photochromic film, Figure 1) includes an uncured curable component (uncured curable component, column 3, lines 3-9) and a cured resin (cured resin, column 3, lines 3-9) formed by curing an ultraviolet curable component (the curable component is an ultraviolet curable component, column 3, lines 10-11).
With respect to Claim 20, Asai discloses a method of manufacturing an optical article, the method comprising: forming, on a substrate (lens substrate, Figure 1), a photochromic layer (photochromic film, Figure 1) containing a photochromic dye and a resin component; and forming, on the photochromic layer (photochromic film, Figure 1), a protective film (protective film, column 26, line 66 through column 27, line 2), wherein an indentation hardness of the photochromic layer (photochromic film, Figure 1) in a thickness direction is less than or equal to an indentation hardness of a surface of the substrate (lens substrate, Figure 1), and wherein a result of multiplying the indentation hardness of the photochromic layer (photochromic film, Figure 1) in the thickness direction and a thickness of the photochromic layer (photochromic film, Figure 1) is from one to twenty times a result of multiplying an indentation hardness of the protective film in a thickness direction and a thickness of the protective film (protective film, column 26, line 66 through column 27, line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US RE46,357 E) in further view of Kakinuma  (WO2017146171A1).
With respect to Claim 10, Asai teaches the optical article according to claim 1.
Asai fails to teach wherein the optical article is a spectacle lens with power or a spectacle lens without power.
Kakinuma teaches thermoplastic resin composition for optical materials (title and abstract) wherein the optical article is a spectacle lens with power or a spectacle lens without power (Page 8, Molded Body Section).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Asai having the optical article with the teachings of Kakinuma using the optical article as a spectacle lens for the purpose of reducing visual fatigue (Page 2, Description).
With respect to Claim 11, Asai teaches the optical article according to claim 1.
Asai fails to teach wherein the optical article is a goggle lens.
Kakinuma teaches thermoplastic resin composition for optical materials (title and abstract) wherein the optical article is a goggle lens (Page 8, Molded Body Section).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Asai having the optical article with the teachings of Kakinuma using the optical article as a goggle lens for the purpose of reducing visual fatigue (Page 2, Description).
With respect to Claim 12, Asai teaches the optical article according to claim 1.
Asai fails to teach wherein the optical article is a brim portion of a sun visor.
Kakinuma teaches thermoplastic resin composition for optical materials (title and abstract) wherein the optical article is a visor (Page 8, Molded Body Section).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Asai having the optical article with the teachings of Kakinuma using the optical article as a visor for the purpose of reducing visual fatigue (Page 2, Description).
With respect to Claim 13, Asai teaches the optical article according to claim 1.
Asai fails to teach wherein the optical article is a shield member of a helmet.
Kakinuma teaches thermoplastic resin composition for optical materials (title and abstract) wherein the optical article is a helmet (Page 8, Molded Body Section).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Asai having the optical article with the teachings of Kakinuma using the optical article as a helmet for the purpose of reducing visual fatigue (Page 2, Description).
With respect to Claim 17, Asai teaches the optical article according to claim 1.
Asai fails to teach wherein the optical article is a spectacle lens with power or a spectacle lens without power.
Kakinuma teaches thermoplastic resin composition for optical materials (title and abstract) wherein the optical article is a spectacle lens with power or a spectacle lens without power (Page 8, Molded Body Section).
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Asai having the optical article with the teachings of Kakinuma using the optical article as a spectacle lens for the purpose of reducing visual fatigue (Page 2, Description).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        /June 24, 2022/

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872